Title: To James Madison from Thomas Mathews, 19 March 1808
From: Mathews, Thomas
To: Madison, James



Dear Sir,
Virginia Norfolk 19th. March 1808

I have written to Genl. Dearborn, soliciting a Lieutenancy in the Infantry, for my young friend Mr. William Hamilton of the state of North Carolina.  You have been too long acquainted with me Sir, to suppose that I would recommend any Man without being firmly persuaded of his ability to discharge the duties of the Office for which He is recommended: and when I inform you that Mr. Hamilton’s connections are respectable, that the three last years of life has been spent at the University of Prince Town, and that his moral character is second to no youth in the Union, I feel no hesitation in soliciting your aid, in favor of my application.  I have the Honor to be With great respect & esteem Dear Sir Your most obt. Sert.

Thos. Mathews

